Name: COMMISSION REGULATION (EEC) No 2658/93 of 29 September 1993 amending Regulation (EEC) No 584/92 laying down detailed rules for the application to milk and milk products of the arrangements provided for in the Interim Agreements between the Community and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic and Regulation (EEC) No 2357/93 determining the quantities of certain categories of milk and milk products available for the fourth quarter of 1993 under the arrangements provided for in the Interim Agreements
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy;  political geography;  Europe
 Date Published: nan

 No L 244/8 Official Journal of the European Communities 30 . 9 . 93 COMMISSION REGULATION (EEC) No 2658/93 of 29 September 1993 amending Regulation (EEC) No 584/92 laying down detailed rules for the application to milk and milk products of the arrangements provided for in the Interim Agreements between the Community and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic and Regulation (EEC) No 2357/93 determining the quantities of certain categories of milk and milk products available for the fourth quarter of 1993 under die arrangements provided for in the Interim Agreements Slovak Federal Republic apply provisionally from 1 July 1993 ; whereas that provisional application features, from that date, an additional 20 % reduction in the levy and in increase in the volume of quotas to the level initially fixed for 1994 ; Whereas Regulation (EEC) No 584/92 should be amended and in particular it should be laid down that the operator is to receive a part (20 %) of the levy unduly charged on imports on the basis of licences issued after 1 July 1993 for which a levy reduced by only 40 % was charged. Whereas Commission Regulation (EEC) No 2357/93 (9) has already fixed the quantities available for the period 1 October to 31 December 1993 ; whereas as a result of the new decisions adopted under the Additional Proto ­ cols, the Annex to the said Regulation should be amended to fix afresh the quantities available for the quarter in question ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 518/92 of 27 February 1992 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic or Poland of the other part ('), as amended by Regulation (EEC) No 2233/93 (2), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 519/92 of 27 February 1992 on certain procedures for applying the Interim Agreement on trade and trade related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Hungary of the other part (3), as amended by Regulation (EEC) No 2234/93 (4), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 520/92 of 27 February 1992 on certain procedures for applying the Interim Agreement on trade and trade-related matters, between the European Economic Community and the European Coal and Steel Community, of the one part, and the Czech and Slovak Federal Republic of the other part (*), as amended by Regulation (EEC) No 2235/93 (*), and in particular Article 1 thereof, Whereas the said Regulations established arrangements for reducing import levies on certain products in, inter alia, the milk and milk products sector ; whereas Commission Regulation (EEC) No 584/92 Q lays down detailed rules for the application of those arrangements ; whereas the Additional Protocols (8) to the Interim Agree ­ ments negotiated between the European Economic Community and Hungary, Poland and the Czech and HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 584/92 is hereby amended as follows : 1 . Article 2 is replaced by the following : 'Article 2 From 1 July 1993 to 30 June 1996, the quantities referred to in Annex I shall be staggered over the year as follows :  25 % during the period 1 July to 30 September,  25 % during the period 1 October to 31 December,  25 % during the period 1 January to 31 March,  25 % during the period 1 April to 30 June.' ; (') OJ No L 56, 29. 2. 1992, p. 3 . (2) OJ No L 200, 10. 8 . 1993, p. 3 . 0 OJ No L 56, 29. 2. 1992, p. 6. (4) OJ No L 200, 10. 8 . 1993, p. 4. 0 OJ No L 56, 29. 2. 1992, p. 9 . (&lt;) OJ No L 200, 10. 8 . 1993, p. 5 . 0 OJ No L 62, 7. 3 . 1992, p. 34. (8) OJ No L 195, 4. 8 . 1993, p. 43. (') OJ NO L 216, 26. 8 . 1993, p. 13 . 30 . 9 . 93 Official Journal of the European Communities No L 244/9 2. the second subparagraph of Article 5 is replaced by the following : 'However, licences shall not be valid after 30 June of the period in which they are issued.' ; 3 . Annex I is replaced by Annex I hereto. Article 3 Imports based on import licences issued after 1 July 1993 for products listed in Annex I to Regulation (EEC) No 584/92 shall qualify for a 60 % reduction in the levy. Upon application, operators shall receive the 20 % of the levy unduly charged if they effected imports on such a basis after 1 July 1993. Article 4 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1993 . Article 2 The Annex to Regulation (EEC) No 2357/93 is replaced by Annex II hereto. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 September 1993 . For the Commission Rene STEICHEN Member of the Commission No L 244/ 10 Official Journal of the European Communities 30 . 9 . 93 ANNEX I ANNEX I A. Products originating in Poland Levy reduction of :  60 % from 1 July 1993 (in tonnes) CN code Product 1 July 1993to 30 June 1994 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 0402 10 19 Skimmed-milk powder 0402 21 19 Whole-milk powder 0402 21 99 Whole-milk powder 0405 00 1 1 Butter 0405 00 19 0406 Cheese 3 550 3 800 4 100 1 200 1 300 1 400 2 400 2 600 2 800 B. Products originating in the Czech and the Slovak Republic Levy reduction of :  60 % from 1 July 1993 (in tonnes) CN code Product 1 July 1993to 30 June 1994 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 0402 10 19 Skimmed-milk powder 0402 21 19 Whole-milk powder 0402 21 91 Whole-milk powder 0405 00 1 1 Butter 0405 00 19 ex 0406 40 Niva ex 0406 90 Moravsky block, Primator, Otava, Javor, Uzeny block, Kashkaval Akawi, Istanbul, Jadel Hermelin, Ostepek, Koliba, Inovec 3 000 3 200 3 400 1 200 1 300 1 400 1 200 1 300 1 400 C. Products originating in Hungary Levy reduction of :  60 % from 1 July 1993 (in tonnes) CN code Product 1 July 1993 to 30 June 1994 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 ex 0406 90 89 Balaton, Cream-white Hajdu, Marvany, Ovari, Pannonia, Trap ­ pista 1 200 1 300 1 400' 30 . 9 . 93 Official Journal of the European Communities No L 244/ 11 ANNEX II ANNEX Total quantities available for the period 1 October to 31 December 1993 (tonnes)   , . Former Czech and Slovak ..Country P0land Federal Republic Hm*W CN code 0402 10 19 0405 00 11 0406 0402 10 19 0405 00 11 ex 0406 40-Niva ex 0406 90 89 and product 0402 21 19 0405 00 19 cheese 0402 21 19 0405 00 19 ex 0406 90- Balaton (2) 0402 21 99 butter 0402 21 91 butter Moravsky block (') Quantity available 962,5 325 650 825 325 325 325 (*) Primator, Otava, Javor, Uzeny block, Kaskhaval, Akawi, Istambul, Jadel Hermelin, Ostepek, Koliba, Inovec. (2) Cream-white, Hajdu, Marvany, Ovari , Pannonia, Trappista.'